Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Walter G. Brown appeals the district court’s order denying his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012). Generally, we review an order denying a § 3582(e)(2) motion for abuse of discretion. See United States v. Munn, 595 F.3d 183, 186 (4th Cir. 2010). We review de novo, however, a district court’s determination of the scope of its authority under § 3582(c)(2). United States v. Williams, 808 F.3d 253, 256 (4th Cir. 2015). Based on our review of the record and relevant legal authorities, we conclude that the district court did not err in determining that it lacked authority to grant Brown’s motion for a sentence reduction. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and .legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
.AFFIRMED.